Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 10, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  152036(55)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  SHAKEETA SIMPSON, as Personal                                                                           Joan L. Larsen,
  Representative of the ESTATE OF ANTAUN                                                                            Justices
  SIMPSON,
               Plaintiff-Appellee,
  and
  SHAKEETA SIMPSON,
           Plaintiff,
                                                                  SC: 152036
  v                                                               COA: 320443
                                                                  Wayne CC: 13-000307-NH
  ALEX PICKENS, JR. & ASSOCIATES, M.D.,
  P.C., doing business as PICKENS MEDICAL
  CENTER, BRIGHTMOOR GENERAL
  MEDICAL CENTER, INC., doing business as
  BRIGHTMOOR-PICKENS MEDICAL
  CENTER, ALEX PICKENS, JR., M.D., and
  LINDA S. HARTMAN, P.A.,
                Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of Right to Life of Michigan to
  participate as amicus curiae and file an amicus brief is GRANTED. The amicus brief
  submitted on June 8, 2016, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 10, 2016
                                                                             Clerk